Title: To Benjamin Franklin from Octavie Guichard Durey de Meinières, 31 August 1783
From: Durey de Meinières, Octavie Guichard
To: Franklin, Benjamin


          
            aux Pavillons de chaillot Ce 31 aoust 1783
          
          Illustrioux Legislator of your Country, I Would be Very obliged to
            you, if you Would and Could give me, the book, of the Constitution,
            translated by M. de la Rochefoucault. Some body told me, that it is not Sold. I Should
            be lofty to have it of your hand, and
            gratefull to you for your Kindness, my dear Neighbour, loved and revered by your most
            humble Servant
          
            Guichard
              DE
              Meinieres
          
         
          Addressed: A Monsieur / Monsieur
            franklin / ministre plénipotenciaire des états / unis de l’amérique / a Passy
          Notation: De mainieres.
        